 


 
 
 
Exhibit 10.1



FORM OF SECOND AMENDMENT TO
EXECUTIVE CORPORATE EVENT AGREEMENT
 
This Second Amendment (the “Amendment”) to the Executive Corporate Event
Agreement (the “Agreement”) is made by and between [Shirley Yin/Peter Lee/River
Gong/Stephen Welles] (the “Executive”) and Oplink Communications, Inc. (the
“Company” and together with the Executive hereinafter collectively referred to
as the “Parties”) as of August __, 2011.
 
WHEREAS, the Parties previously entered into the Agreement, dated ____, which
Agreement was amended by the First Amendment dated December __, 2010; and
 
WHEREAS, the term of the Agreement was set at three (3) years, and the Company
and Executive desire to amend the Agreement to extend the term of the Agreement
by an additional three (3) years;
 
NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree to amend the Agreement, as follows:
 
1. The first clause of Section 1 of the Agreement, which currently reads as
follows:
 
 
“This Agreement will have a term of three (3) years commencing on the effective
date of this Agreement and ending on the third anniversary of such effective
date (the “Stated Expiration Date”);”

 
is hereby amended and restated to read as follows:
 
 
“This Agreement will have a term of six (6) years commencing on the effective
date of this Agreement and ending on the sixth anniversary of such effective
date (the “Stated Expiration Date”);”

 
2. Jurisdiction and venue in any action to interpret or enforce the terms of
this Amendment and the Agreement shall be in the State of California and in the
County of Santa Clara of the State of California.  This Amendment and the
Agreement shall be governed by the laws of the State of California other than
the choice of laws principles of the laws of that state.
 
3. This Amendment and the Agreement represent the sole agreement of the Parties
regarding the subject matter of this Amendment and supersedes any other prior or
contemporaneous verbal or written agreements, promises or representations
regarding the subject matter of this Amendment. This Amendment and the Agreement
may not be modified except by a written instrument signed by both Parties.
 
IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.
 

 
COMPANY
OPLINK COMMUNICATIONS, INC.
             
By:
       
Name:
     
Title:
             
EXECUTIVE
[NAME]
                 



 
 
 
 
 
